Name: 87/58/EEC: Council Decision of 22 December 1986 introducing a supplementary Community measure for the eradication of brucellosis, tuberculosis and leucosis in cattle
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production
 Date Published: 1987-01-27

 Avis juridique important|31987D005887/58/EEC: Council Decision of 22 December 1986 introducing a supplementary Community measure for the eradication of brucellosis, tuberculosis and leucosis in cattle Official Journal L 024 , 27/01/1987 P. 0051 - 0053*****COUNCIL DECISION of 22 December 1986 introducing a supplementary Community measure for the eradication of brucellosis, tuberculosis and leucosis in cattle (87/58/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, by adopting Directive 77/391/EEC (4), as last amended by Regulation (EEC) No 3768/85 (5), the Council introduced Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle; whereas, in view of the results obtained and of the satisfactory progress of the programmes presented by the Member States, the Council, by its Directive 82/400/EEC (6), introduced a supplementary Community measure for the eradication of brucellosis, tuberculosis and leucosis in cattle; Whereas, by its Directive 78/52/EEC (7), the Council established the Community criteria for national plans for the accelerated eradication of brucellosis, tuberculosis and enzootic leucosis in cattle; Whereas, in view of the results obtained within the framework of the above Directive and of the satisfactory progress of the previous programmes presented by the Member States, it is necessary in particular to make similar arrangements for cattle herds in Spain and Portugal to be brought up to the same standards in respect of brucellosis and tuberculosis; Whereas in respect of brucellosis and tuberculosis it is necessary for small areas of certain other Member States to achieve routine control of all of their herds; Whereas it is still necessary for some Member States to submit plans for the accelerated eradication of enzootic bovine leucosis; Whereas the final eradication of these diseases constitutes an essential prerequisite for the establishment - with regard to trade in beef cattle - of the internal market in bovine animals as well as for increasing the productivity of breeding and, consequently, improving the standard of living of persons engaged in this sector; Whereas, to achieve these objectives, it is necessary to allow for a new period of three years for each eligible Member State; Whereas the Community should participate financially in this measure; Whereas the plans presented by the Member States should comply with Community criteria and objectives; whereas they must therefore be approved in accordance with a Community procedure and whereas the implementation of the plans must be controlled regularly on the spot, HAS ADOPTED THIS DECISION: Article 1 A supplementary Community measure is hereby established with a view to completing the eradication of brucellosis, tuberculosis and leucosis in cattle. Article 2 1. The Kingdom of Spain and the Portuguese Republic shall prepare eradication plans in accordance with Articles 2 and 3 of Directive 77/391/EEC and conforming with the criteria established by Directive 78/52/EEC. 2. Other Member States, as appropriate, shall also draw up new accelerated eradication plans for tuberculosis and brucellosis in cattle. These plans shall be submitted to the Commission within three months of the notification of this Decision. 3. In respect of enzootic bovine leucosis, Member States, as appropriate, shall prepare plans for eradication in accordance with Article 4 of Directive 77/391/EEC. These plans shall be submitted to the Commission within nine months of the notification of this Decision. Article 3 1. The Commission, after examination of the proposed plans and any amendments thereto, shall approve them in accordance with the procedure laid lown in Article 10. 2. The Fund Committee shall be consulted on the financial aspects. 3. On the dates fixed by the Commission in its decision of approval, as referred to in paragraph 1, Member States shall bring into force the laws, regulations or administrative provisions required to implement the new accelerated eradication plans. Article 4 1. Community financial aid shall be given for the measures provided for in this Decision. 2. Expenditure incurred by the Member States in connection with measures adopted pursuant to the new accelerated eradication plans approved in accordance with Article 3 shall qualify for Community aid within the limits fixed in Articles 5 and 6. Article 5 1. The duration of the Community financial aid shall be three years for each Member State, commencing from the date to be laid down by the Commission decision of approval as referred to in Article 3 (1). 2. The estimated amount of aid to be charged to the chapter of the Community budget covering expenditure in the agricultural sector for the period laid down in paragraph 1 shall be 31,7 million ECU. Article 6 1. Community financial aid shall be available for compensation for animals slaughtered in respect of: - brucellosis, those animals coming from herds which have not at any time attained the status of B3 or B4 as defined in Article 2 (1) of Directive 78/52/EEC, - tuberculosis, those animals coming from herds which have not at any time attained the status of T3 as defined in Article 2 (2) of Directive 78/52/EEC, - enzootic bovine leucosis, those animals coming from herds which have not at any time attained enzootic bovine leucosis-free status as defined by the respective Member State. 2. The Community shall reimburse to the Member States 72,5 ECU for each cow slaughtered in the context of the measures provided for by this Decision and complying with the special technical provisions referred to in Chapter I of Directive 77/391/EEC and 36,25 ECU for each other bovine animal so slaughtered. Article 7 1. The provisions of Article 7 (1) of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1) shall apply to Commission decisions concerning the Community financing of the present measure. 2. Applications for payment shall relate to slaughterings carried out by Member States in the course of a calendar year and shall be submitted before 1 July of the following year. 3. Detailed rules for the implementation of this Article shall be adopted in accordance with the procedure set out in Article 13 of Regulation (EEC) No 729/70. Article 8 Council Regulation (EEC) No 129/78 of 24 January 1978 on the exchange rates to be applied for the purposes of the common agricultural structures policy (2) and Articles 8 and 9 of Regulation No 729/70 EEC shall apply mutatis mutandis. Article 9 1. Veterinary control of the application of the new accelerated eradication plans shall be carried out in accordance with Article 10 of Directive 77/391/EEC. 2. When all the new accelerated eradication plans have been executed, the Commission shall submit a general report to the Council on the results obtained, with a proposal for further harmonization of national preventive measures, should this be necessary. Article 10 1. Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter forthwith to the Standing Veterinary Committee, hereinafter referred to as the 'Committee', either on his own initiative or at the request of the Member State. 2. Within the Committee the votes of the Member States shall be weighted as provided for in Article 148 (2) of the Treaty. The chairman shall not vote. 3. The representative of the Commission shall submit to the Committee a draft of the measures to be adopted. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by a majority of 54 votes. 4. The Commission shall adopt the measures and shall apply them immediately when they are in accordance with the Committee's opinion, or in the absence of any opinion, the Commission shall forthwith submit to the Council a proposal relating to the measures to be taken. The Council shall adopt the measures by a qualified majority. If, on the expiry of three months from the date on which the matter was referred to it, the Council has not adopted any measures, the Commission shall adopt the proposed measures and apply them immediately. Article 11 This Decision is addressed to the Member States. Done at Brussels, 22 December 1986. For the Council The President G. SHAW (1) OJ No C 292, 18. 11. 1986, p. 2. (2) Opinion delivered on 19 December 1986 (not yet published in the Official Journal). (3) Opinion delivered on 16 December 1986 (not yet published in the Official Journal). (4) OJ No L 145, 13. 6. 1977, p. 44. (5) OJ No L 362, 31. 12. 1985, p. 8. (6) OJ No L 173, 19. 6. 1982, p. 18. (7) OJ No L 15, 19. 1. 1978, p. 34. (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 20, 25. 1. 1978, p. 16.